                                                                 ÓÔ
                                                                 Case  ÕÖÿØ2:15-cv-01276-RFB-NJK
                                                                               ÙÚÛÜÝÞÜßÚØàáÜâãäÜåæçÿÿÿèé                      ÝêëÖìíÿÚ119
                                                                                                                           Document    ÚîÿÿÿãïðÖñÿß08/19/21
                                                                                                                                            Filed   îòÚîòØÚÿÿÿóÔôÖÿÚ1ÿéofõÿö2
                                                                                                                                                              Page
                                                                    ÿ                                                       ÿ
                                                              0ÿ ÿ?@ABAÿDEÿFGHIBJÿFKLEÿ
                                                              2ÿ MN      OPQVWPXÿÿQRP
                                                                    F^A_L`ab@
                                                                        UP            PSYÿPMT
                                                                                    VBaÿ     Z[ Eÿ0\N5WN8\PÿWÿE]TUÿ
                                                              3ÿ MNOPQPÿRPSÿMT              cEÿEdÿ0@bGaHe     JÿFKLEÿ
                                                                                                       593  ÿ
                                                              4ÿ FghABeabÿ
                                                                        UPVWXÿfP]iE      [VÿNDZ[    \NWN\PWE]TUÿ
                                                                                               _h@jj@BkJÿFKLEÿ
                                                              5ÿ MN Fn@UPOPQVWPXÿÿ]RP
                                                                                    l  P SYÿMT
                                                                                            mNW Eÿ88\8N6WÿN\PWE]TUÿ
                                                                                                Z[
                                                              6ÿ 76jÿ       dÿ?N
                                                                               @bGaHeÿFGHIBÿ
                                                                        2 5        PqYJÿÿiP    SmPVQYPÿ?SVO0N3J9ÿDÿoVmNÿ00ÿ
                                                                     pP q ÿrN   \  P
                                                              7ÿ sNWNtlTYNXÿu72vÿ48533 ÿ   MN O        ÿ89
                                                              8ÿ wxy  Py]zq{V|UV
                                                                               }~WNÿXÿzu7{ÿ2ÿ
                                                                                                vÿ48|53}3y}  0ÿ|yÿzzÿÿÿ
                                                              9ÿ                                                    ÿÿÿÿ ÿÿ
                                                             0ÿ                                                               ÿÿ  ÿ
                                                             00ÿ ÿ ÿ¡¢£ÿ¤ÿ ÿÿÿgPqNÿMTEXÿÿ2X05]O 0276ÅwRM^nÿÿ        ÿ
                                                             02ÿ ¢¥¦         §ÿ̈ÿ¤ÿ̈¡ÿ¤ÿ©¢¤ÿÿ
                                                                  ¤¡©¡ÿ¢£¤ÿ¢©ÿ¤¢¤ª¡«ÿ ÿÿÿÿ
         ÿ ÿ!"#$ ÿ"$%&ÿ'($#ÿ))*ÿ
ÿ ÿÿ




                                                             03ÿ ¥¢¤¬¬ÿ                  £¢ÿ¤ÿ¤¡ÿ­®®¯°±ÿ̈
                                                                  ¥¢¤¬¬ÿ¦¤¢¬ÿ¤¡©¡ÿ ÿÿ
              +'ÿ%,'&ÿ%ÿ-.)/.ÿ
                                01234ÿ6789::22ÿ;<=ÿ01234ÿ6789::2>ÿ




                                                             04ÿ ¤¡ÿ̈­®®¯°±ÿ ÿ                                                      ÿ
                                                                                                                                        ÿ       ÿÿ
                                                                                                                                                       ÿ
                                                                                                                                                                 Æÿ
                                                                                                                                                                        ÿÿ
                                                             05ÿ ¸¹ºÿ                                    ¦ ²³  µ́ ¶´
                                                                                                                   ·· ÿ̈
                                                             06ÿ ÿ¢¤ÿ¡¬£ÿ¢¥¥¡§ÿ
                                                             07ÿ     ¢¡¡¢»ÿ©¤ÿ¡ª¥ÿ¦¢¢£ÿ¼ÿ̈
                                                                  ££»ÿ¢ÿ¡¡ª¡£ÿ¡°½ÿ̈µ́¾²¿¹´¸Àÿ̈³µÁÿ¤¢ÿ
                                                             08ÿ ¢¤¦        ¢¤¡¢ÿ¡°½ÿ̈µ́¾²¿¹´¸Àÿ̈
                                                                  ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                          ÂÃÿ09ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÀ·ÀµÁ³µ¶¹ºÿ
                                                             2ÿ ²́Ç©¤ÿ   ¡ª¥ÿ¦¢¢£ÿ¼ÿ̈££ÿ̈³ÿÀ¸³Á³ÿ
                                                                       ´¶ÀÁÿ²́³È²́´¶Éÿ¾ÊÇË³µÉÿ̈ÿ
                                                             20ÿ ¸¹ºÿ                                    Ê¿µ¶ÀÌÍÌÊ¹¹°¾²³Ḉ³µ¶ÿ̈
                                  ÿ




                                                             22ÿ ÿÿ ÿ¡¢£ÿ¤ÿ
                                                             23ÿ ¢¥¦         §ÿ̈ÿ¤ÿ̈¡ÿ¤ÿ©¢¤ÿÿ
                                                                  ¤¡©¡ÿ¢£¤ÿ¢©ÿ¤¢¤ª¡«ÿ
                                                             24ÿ ¥¢¤¬¬ÿ                  £¢ÿ¤ÿ¤¡ÿ­®®¯°±ÿ̈
                                                                  ¥¢¤¬¬ÿ¦¤¢¬ÿ¤¡©¡ÿ
                                                             25ÿ µ³¤¡    ÿ̈­®®¯°±»ÿ ÿ¢©ÿ¥¤¡ÿ̈ºº̈ÿ³ÿ
                                                                      ¶Ếµ³²ÿ³¹¹Ê¾³́¶Ếµ»ÿ¡¢¤ÿ¥¢¤¬¬ÿ̈
                                                             26ÿ ££ÿ̈
                                                                  F?dcÅÿ    ³ÿÀ²³Î³ÌÀÿ²́Ç´¶ÀÁÿ²́³È²́´¶Éÿ¾ÊÇË³µÉ»ÿ
                                                                                   ME   ÿgÏMD        scMsÐ      MÏJ   ÿDÅEJÿPscMsÐ
                                                                                                                             Yÿ MÏJÿ
                                                                 V Y  Q VO V Qo  P WJÿ P  Y Q ÿ
                                                                                              FpÐ     ÑcRFsÒÿ
                                                             27ÿ PYÿVYQVOVQoPWJÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ          gÏMD
                                                             28ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÊ¿µ¶ÀÌÍÌÊ¹¹°À·ÀµÁ³µ¶ºÿÿÿ
                                                                                                                                      ÿ0ÿÿ
                                                                    ÿ
                                                                         Case
                                                                            ¡¢ÿ¤2:15-cv-01276-RFB-NJK
                                                                                 ¥¦§¨©ª¨«¦¤¬­¨®¯°¨±²³ÿÿÿ́µ       ©¶·¢¸¹ÿ¦119
                                                                                                             Document            ¦ºÿÿÿ̄»       ¼¢½ÿ«08/19/21
                                                                                                                                             Filed      º¾¦º¾¤¦ÿÿÿ¿Page  À¢ÿ¤2ÿµofÁÿÂ2
                                                                           ÿ                                 ÿ
                                                                      0ÿ ÿ?ÿ@ÿA@Bÿ@CÿDÿEFBÿGÿEC?ÿ
                                                                      2ÿ          A@Bÿ@ ÿEÿHIJHÿKJLMNÿOPÿQJRHSNTUVÿWLXPÿSLÿNMÿYMNZTRÿJLLM[SJHT\ÿ]SHIÿHITÿ
                                                                      3ÿ
                                                                      4ÿ YJ]ÿ^SR_ÿM^ÿ`aQÿOabcWdeÿWcdfgPÿ`aQÿOabcWdeÿWcdfgÿRTXhTLHLÿHIJHÿQRPÿQJRHSNTUÿiTÿ
                                                                      5ÿ RT_MjT\ÿ^RM_ÿHITÿLTRjS[TÿYSLHPÿ
                                                                      6ÿ          `aQÿOabcWdeÿWcdfgÿ[MNHSNhTLÿHMÿLTRjTÿJLÿ[MhNLTYÿ^MRÿkldÿaNjTLH_TNHLÿmMMYÿ0VÿbbnPÿ
                                                                      7ÿ oYYÿpYTJ\SNZLVÿpJpTRLVÿ[MRRTLpMN\TN[TVÿ\M[h_TNHLÿJN\ÿ^hHhRTÿNMHS[TLÿSNÿHISLÿJ[HSMNÿLIMhY\ÿ
                                                                      8ÿ [MNHSNhTÿHMÿiTÿ\SRT[HT\ÿHMÿqSJNJÿkPÿWiRMNVÿWLXVÿnIJNHTYÿQPÿk[IS__SNZVÿWLXPVÿJN\ÿKJ[XhTYSNTÿoPÿ
                                                                      9ÿ OSYiTRHVÿWLXPÿ
                                                                     0ÿ           qJHT\ÿHISLÿ08rsÿ\JtÿM^ÿohZhLHVÿ220Pÿ
                                                                     00ÿ                                                                        ÿ ÿÿ
                                                                     02ÿ                                                                ÿuvuwx
         ÿ ÿ!"#$ ÿ"$%&ÿ'($#ÿ))*ÿ
ÿ ÿÿ




                                                                                                                                                    yzyÿ|}ÿ~zÿ ÿ
              +'ÿ%,'&ÿ%ÿ-.)/.ÿ
                                01234ÿ6789::22ÿ;<=ÿ01234ÿ6789::2>ÿ




                                                                     03ÿ                                                                 q    ÿkPÿWVÿWPÿ
                                                                                                                                        gT   62Ljÿ5JT
                                                                                                                                                    ÿ\qT
                                                                                                                                                      JÿcJ RQJ
                                                                                                                                                            ÿgMRPHÿS0NÿqR
                                                                                                                                                                       58SjÿTVÿkhSHTÿ00ÿ
                                                                     04ÿ                                                                7bJ             JN ÿ
                                                                                                                                        zZJvLÿVÿgT ÿ|jÿ
                                                                                                                                                                 J\Jÿz890v3
                                                                                                                                                                               9ÿzvÿÿÿÿ
                                                                     05ÿ
                                                                     06ÿ ÿÿ
                                                                     07ÿ ÿ                                                        ÿ
                                                                     08ÿ                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿCÿ
                                                                     09ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ aHÿSLÿLMÿMR\TRT\Pÿ
                                                                     2ÿ ÿÿ
                                                                     20ÿ ÿ                                                               gaeWqÿkeoeWkÿQoOakedoeWÿKqOWÿ
                                  ÿ




                                                                     22ÿ   ÿ
                                                                           ÿÿ
                                                                            ÿÿ
                                                                             ÿÿ
                                                                              ÿÿÿÿ
                                                                                 ÿÿÿ
                                                                                   ÿÿ
                                                                                    ÿÿ
                                                                                     ÿÿ
                                                                                      ÿÿ
                                                                                       ÿÿÿÿ
                                                                                          ÿÿÿÿ
                                                                                             ÿÿ
                                                                                              ÿÿÿÿÿ
                                                                                                  ÿÿ
                                                                                                   ÿÿ
                                                                                                    ÿÿ   ÿ      ÿ           ÿÿÿÿÿÿÿÿÿÿÿÿ qoeW         ÿ 
                                                                                                                                                         August    
                                                                                                                                                                     19, ÿ
                                                                                                                                                                          2021


                                                                     23ÿ                                                                 ÿÿ
                                                                     24ÿ                                                                  ÿÿ
                                                                     25ÿ                                                                   ÿÿ
                                                                     26ÿ                                                                    ÿÿ
                                                                     27ÿ ÿ                                                                   ÿ
                                                                     28ÿ ÿ                                                                   ÿ
                                                                                                                                   ÿ2ÿÿ
                                                                            ÿ
